Citation Nr: 0802251	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-34 750	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than February 25, 
2005, for the award of service connection for a major 
depressive disorder.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1969 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The October 2001 rating decision denying entitlement to 
service connection for major depression is final.

3.  The veteran's application to reopen his claim for 
entitlement to service connection for a major depressive 
disorder was received by VA on February 25, 2005; there is no 
evidence of any earlier pending formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 
2005, for the award of service connection for a major 
depressive disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claim by correspondence 
dated in March 2005.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of earlier effective date, this claim 
is a downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (May 5, 2004).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decision in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has also held that a breach of a 
duty to assist cannot form the basis for a claim of CUE.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994) (failure to fulfill duty to assist 
cannot be basis for CUE even when medical record that RO 
erroneously failed to obtain later formed basis for award of 
service connection when RO obtained record).

Factual Background and Analysis

Service medical records show that in April 1981 the veteran 
reported a history of seizure activity, blackouts, and 
regular alcohol consumption.  The diagnoses included possible 
alcohol withdrawal seizures.  Subsequent reports included 
diagnoses of alcohol abuse.  Hospital records dated from May 
1987 to August 1987 show the veteran was discharged from his 
fourth formal alcohol treatment program on April 24, 1987, 
and that he had relapsed by April 30, 1987.  It was noted 
that psychological testing revealed the veteran was severely 
depressed and had been using alcohol to cope with chronic 
dysphoria.  The diagnoses included chronic severe atypical 
depression manifested by a chronic severe dysphoric mood.  A 
predisposition of severe alcohol dependence and constricted 
social patterns was provided.  The examiner indicated the 
disorder was incurred in the line of duty and that the date 
of onset was unclear with symptoms evident since 1982.  

VA examination in December 1987 noted that a review of the 
veteran's medical records revealed he appeared to be 
experiencing major depressive episodes, but that this was 
complicated by his alcohol abuse and alcohol dependence which 
can mask itself as major depressive episodes and chronic 
dysphoria.  The examiner stated that the severity of his 
depressive illness was unclear at the time of the present 
examination due to intoxication, and that reassessment of his 
affective component (depression) must be deferred until he 
had undergone adequate detoxification and rehabilitation.  
The diagnoses included alcohol dependence, alcohol abuse, 
current intoxication, rule out major depressive episode, and 
rule out dysthymia.  

In a January 1988 rating decision the RO denied entitlement 
to service connection for atypical depression.  It was noted, 
in essence, that a present assessment of depression could not 
be made due to the possible masking of major depressive 
episodes as a result of chronic heavy alcohol abuse.  

In correspondence dated in April 2001 the veteran requested 
his claim for service connection be reopened.  VA treatment 
records were received which included diagnoses of major 
depressive disorder with psychosis.  A March 2001 report 
provided diagnoses of alcohol intoxication, alcohol 
dependence, substance induced mood disorder versus major 
depressive disorder with psychotic features, and rule out 
substance induced psychotic disorder.  

In an October 2001 rating decision the RO denied entitlement 
to service connection for major depression.  It was noted 
that the evidence demonstrated the veteran's major depression 
was the result of his alcohol abuse.  Records show the 
veteran and his representative were appropriately notified of 
the determination, but that a notice of disagreement was not 
received within the period for a timely appeal.  

In correspondence received on February 25, 2005, the veteran 
requested that his service connection claim for depression be 
reopened.  Service connection was subsequently established 
from this date.  

In statements in support of his claim the veteran asserted 
that an earlier effective date was warranted based upon a 
January 2005 opinion of a VA psychiatrist that his severe 
major depression had its onset during active service.  He 
claimed that an effective date from May 1, 2001, was 
warranted because his major depressive disorder had been the 
primary condition leading to the substance abuse that was the 
basis of the October 2001 rating decision denial.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than February 25, 2005, for the grant 
of entitlement to service connection for a major depressive 
disorder is not warranted.  There is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
matter, the veteran has made no specific claim of CUE in the 
prior decision based upon the evidence then of record, and no 
obvious error is revealed upon Board review.  The Board finds 
the evidence of record at the time of the prior rating 
decisions in this case was not undebatable that depression 
existed prior to or was not the result of the veteran's his 
alcohol abuse.  In fact, VA medical reports dated in December 
1987 and March 2001 indicate doubt as to the appropriateness 
of a diagnosis of major depression.  

While the veteran has asserted that an earlier effective date 
is warranted based upon the January 2005 opinion of a VA 
psychiatrist that his severe major depression had its onset 
during active service, this opinion was provided many years 
after the October 2001 rating decision became final.  As 
noted above, VA law requires that a CUE determination be made 
only upon the record and law existing at the time of the 
prior adjudication in question.  Therefore, an earlier 
effective dates is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than February 25, 
2005, for the award of service connection for a major 
depressive disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


